Stephen I. Oppenheim, Esq. Village Attorney, Monticello
You have asked whether a village may charge a fee for a peddler's license to a veteran already holding a county peddler's license.
Counties are authorized to issue licenses to honorably discharged members of the armed forces to peddle or sell goods upon the streets and highways of the county of their residence (General Business Law, § 32[1]). This license is issued by the county clerk without cost to the veteran (id., § 32[2]).
This section further provides that any city, village or town may require such a licensed veteran to file another application with the municipality to obtain a local license (id., § 32[8]). The municipality
  "may prescribe the terms and conditions under which such local license may be issued and may prohibit the right to hawk, peddle, vend and sell goods, wares or merchandise or solicit trade upon the streets and highways within any such city, village or town under the provisions of this section unless such local license has been issued".
We note that such additional local regulations may not prevent or interfere with peddling through the use of a hand driven vehicle by an honorably discharged member of the armed forces licensed by the county under section 32, who is physically disabled as a result of his service in the armed forces (id., § 35). Thus, it is clear under the statute that veterans, other than those who are physically disabled, are required to obtain local licenses from a city, village or town in addition to the license they have obtained from the county. It has been decided, however, that a town, village or city may not charge a license fee (People v Osgood, 146 Misc. 412 [Court of Special Sess, City of New York, 1933]); 1971 Op Atty Gen [Inf] 10). In Osgood, the Court found:
  "There is nothing in the General Business Law, however, that gives any right to a veteran licensed under it other than to sell anywhere in the state  without paying any license fee therefor, and to that extent it discriminates in his favor, but no further. It contains no provision relieving him from a compliance with any lawful regulations, police or otherwise; but to the contrary, section 35
of the General Business Law specifically provides that he shall so comply, provided he is not a cripple" (emphasis supplied).
We conclude that veterans licensed by a county to peddle goods can be required by a town, village or city within the county to obtain a license from that municipality. The city, town or village may not, however, require the payment of a license fee by a veteran licensed by the county.